Case 1:20-cv-22607-RKA Document 24 Entered on FLSD Docket 09/29/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 20-22607-CIV-ALTMAN/Goodman

  EDUARDO FLORES, et al.,

         Plaintiffs,
  v.

  GATEWAY AIRPORT CONCESSIONS, INC., et al.,

        Defendants.
  _________________________________________/

                                                ORDER

         On August 26, 2020, the parties filed a Joint Motion to Approve Settlement [ECF No. 18]

  (the “Motion”). On September 10, 2020, U.S. Magistrate Judge Jonathan Goodman issued a Report

  and Recommendation [ECF No. 23] (the “R&R”), recommending that this Court (1) “find that the

  parties’ settlement agreement is fair and reasonable,” (2) “approve the settlement,” and (3)

  “dismiss this action with prejudice.” See R&R at 3 (emphasis omitted). In his R&R, Judge

  Goodman also warned the parties that they “shall have two calendar days from the date of this

  report to file written objections.” Id. (emphasis omitted). No party has objected, and the time to do

  so has passed.

         When a magistrate judge’s “disposition” has been properly objected to, district courts must

  review that disposition de novo. FED. R. CIV. P. 72(b)(3). But when no party has timely objected,

  “the court need only satisfy itself that there is no clear error on the face of the record in order to

  accept the recommendation.” FED. R. CIV. P. 72 advisory committee’s notes (citation omitted).

  Although Rule 72 itself is silent on the standard of review, the Supreme Court has acknowledged

  that Congress’s intent was to require de novo review only when objections have been properly

  filed—and not when neither party objects. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does
Case 1:20-cv-22607-RKA Document 24 Entered on FLSD Docket 09/29/2020 Page 2 of 2



  not appear that Congress intended to require district court review of a magistrate [judge]’s factual

  or legal conclusions, under a de novo or any other standard, when neither party objects to those

  findings.”). In any event, the “[f]ailure to object to the magistrate [judge]’s factual findings after

  notice precludes a later attack on these findings.” Lewis v. Smith, 855 F.2d 736, 738 (11th Cir.

  1988) (citing Nettles v. Wainwright, 677 F.2d 404, 410 (5th Cir. 1982)).

         The Court has reviewed the R&R, the Complaint, the record, and the applicable law and

  finds no clear error in the R&R. Accordingly, the Court hereby

         ORDERS AND ADJUDGES as follows:

         1. The R&R [ECF No. 23] is ADOPTED.

         2. The Motion [ECF No. 18] is GRANTED.

         3. The Settlement Agreement [ECF No. 18-1] is APPROVED.

         4. This case is DISMISSED with prejudice, with each party to bear its own costs and

             fees, except as otherwise agreed.

         5. All other pending motions are DENIED as moot. Any pending deadlines and hearings

             are TERMINATED.

         6. The Court retains jurisdiction to enforce the terms of the Settlement Agreement.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 29th day of September 2020.




                                                            _________________________________
                                                            ROY K. ALTMAN
                                                            UNITED STATES DISTRICT JUDGE

  cc:    counsel of record




                                                    2
